Exhibit 10.10

 

EXECUTION VERSION

 

 

Deutsche Bank [g85061lk01i001.jpg]

 

 

 

Deutsche Bank AG, London Branch

 

Winchester house

 

1 Great Winchester St, London
EC2N 2DB

 

Telephone: 44 20 7545 8000

 

 

 

c/o Deutsche Bank Securities Inc.

 

60 Wall Street

 

New York, NY 10005

 

Telephone: 212-250-2500

 

 

 

Internal Reference: 777054

 

March 15, 2018

 

To:                                                                            
Supernus Pharmaceuticals, Inc.

1550 East Gude Drive

Rockville, Maryland 20850

Attn: Gregory S. Patrick

Telephone: 301-838-2522

 

From:                                                               Deutsche
Bank AG, London Branch

 

Re:                                                                            
Additional Issuer Warrant Transaction

 

Ladies and Gentlemen:

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Deutsche Bank AG, London
Branch (“Dealer”) and Supernus Pharmaceuticals, Inc. (“Issuer”).  This
communication constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.

 

DEUTSCHE BANK AG, LONDON BRANCH IS NOT REGISTERED AS A BROKER DEALER UNDER THE
U.S. SECURITIES EXCHANGE ACT OF 1934.  DEUTSCHE BANK SECURITIES INC.  (“DBSI”)
HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS NO
OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH

 

 

Chairman of the Supervisory Board: Paul Achleitner. Management Board: John Cryan
(Chairman), Marcus Schenck, Christian Sewing, Kimberly Hammonds, Stuart Lewis,
Sylvie Matherat, Nicolas Moreau, Garth Ritchie, Karl von Rohr, Werner
Steinmüller.

 

Deutsche Bank AG is authorised under German Banking Law (competent authority:
European Central Bank and the BaFin, Germany’s Federal Financial Supervisory
Authority) and, in the United Kingdom, by the Prudential Regulation Authority.
It is subject to supervision by the European Central Bank and by the BaFin, and
is subject to limited regulation in the United Kingdom by the Financial Conduct
Authority and the Prudential Regulation Authority.

 

Deutsche Bank AG is a joint stock corporation with limited liability
incorporated in the Federal Republic of Germany, Local Court of Frankfurt am
Main, HRB No. 30 000; Branch Registration in England and Wales BR000005 and
Registered Address: Winchester House, 1 Great Winchester Street, London EC2N
2DB. Deutsche Bank AG, London Branch is a member of the London Stock Exchange.
(Details about the extent of our authorisation and regulation in the United
Kingdom are available on request or from
www.db.com/en/content/eu_disclosures.htm)

 

--------------------------------------------------------------------------------


 

RESPECT TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. AS SUCH, ALL
DELIVERY OF FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND
RELATING TO THIS TRANSACTION BETWEEN DEUTSCHE BANK AG, LONDON BRANCH, AND
COUNTERPARTY SHALL BE TRANSMITTED EXCLUSIVELY THROUGH DEUTSCHE BANK SECURITIES
INC. DEUTSCHE BANK AG, LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR
PROTECTION CORPORATION (SIPC).

 

1.     This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions” and, together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”).  In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern.  For purposes of the Equity Definitions, each reference herein to a
Warrant shall be deemed to be a reference to a Call Option or an Option, as
context requires.

 

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates. 
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the ISDA 2002 Master Agreement as if Dealer and Issuer had executed an
agreement in such form (without any Schedule but with the elections set forth in
this Confirmation and the election that the “Cross Default” provisions of
Section 5(a)(vi) of the Agreement shall apply to Issuer with a “Threshold
Amount” of USD 35 million and to Dealer with a “Threshold Amount” equal to 3% of
the shareholders’ equity of Deutsche Bank AG as of the Trade Date; provided that
(i) the words “, or becoming capable at such time of being declared,” shall be
deleted from such Section 5(a)(vi), (ii) the following language shall be added
to the end of such Section 5(a)(vi): “Notwithstanding the foregoing, a default
under subsection (2) hereof shall not constitute an Event of Default if (1) the
default was caused solely by error or omission of an administrative or
operational nature; (2) funds were available to enable the party to make the
payment when due; and (3) the payment is made within two Local Business Days of
such party’s receipt of written notice of its failure to pay.” and (iii) the
term “Specified Indebtedness” shall have the meaning specified in Section 14 of
the Agreement, except that such term shall not include obligations in respect of
deposits received in the ordinary course of a party’s banking business).  For
the avoidance of doubt, the Transaction shall be the only transaction under the
Agreement.

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.  For the avoidance of doubt, except
to the extent of an express conflict, the application of any provision of this
Confirmation, the Agreement or the Equity Definitions shall not be construed to
exclude or limit the application of any other provision of this Confirmation,
the Agreement or the Equity Definitions.

 

2.     The Transaction is a Warrant Transaction, which shall be considered a
Share Option Transaction for purposes of the Equity Definitions.  The terms of
the particular Transaction to which this Confirmation relates are as follows:

 

General Terms:

 

Trade Date:

 

March 15, 2018

 

 

 

Effective Date:

 

March 19, 2018, or such other date as agreed between the parties, subject to
Section 8(n) below.

 

 

 

Components:

 

The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation. The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement.

 

 

 

Warrant Style:

 

European

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Warrant Type:

 

Call

 

 

 

Seller:

 

Issuer

 

 

 

Buyer:

 

Dealer

 

 

 

Shares:

 

The common stock of Issuer, par value USD 0.001 per share (Ticker Symbol:
“SUPN”).

 

 

 

Number of Warrants:

 

For each Component, as provided in Annex A to this Confirmation.

 

 

 

Warrant Entitlement:

 

One Share per Warrant

 

 

 

Strike Price:

 

As provided in Annex A to this Confirmation. Notwithstanding anything to the
contrary in the Agreement, this Confirmation or the Equity Definitions, in no
event shall the Strike Price be subject to adjustment to the extent that, after
giving effect to such adjustment, the Strike Price would be less than USD 43.15,
except for any adjustment pursuant to the terms of this Confirmation and the
Equity Definitions in connection with stock splits or similar changes to
Issuer’s capitalization.

 

 

 

Premium:

 

As provided in Annex A to this Confirmation.

 

 

 

Premium Payment Date:

 

The Effective Date

 

 

 

Exchange:

 

The NASDAQ Global Market

 

 

 

Related Exchange:

 

All Exchanges

 

 

 

Procedures for Exercise:

 

 

 

 

 

In respect of any Component:

 

 

 

 

 

Expiration Time:

 

Valuation Time

 

 

 

Expiration Date:

 

As provided in Annex A to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not already deemed to be an Expiration Date in respect of any other Component of
the Transaction hereunder; and provided further that if the Expiration Date has
not occurred pursuant to the preceding proviso as of the Final Disruption Date,
the Final Disruption Date shall be the Expiration Date (irrespective of whether
such date is an Expiration Date in respect of any other Component for the
Transaction), and, notwithstanding anything to the contrary in this Confirmation
or the Definitions, the VWAP Price for such Expiration Date shall be the
prevailing market value per Share determined by the Calculation Agent in a
commercially reasonable manner using, if practicable, a volume-weighted method.
“Final Disruption Date” has the meaning provided in Annex A to this
Confirmation. Notwithstanding the foregoing and anything to the contrary in the
Equity Definitions, if a Market Disruption Event occurs on any Expiration Date,
the Calculation Agent may, except in the case of a Regulatory Disruption
occurring solely under clause (y) of the definition thereof solely with respect
to voluntarily adopted policies and procedures, determine that such Expiration
Date is a Disrupted Day only in part, in which case (i) the Calculation Agent
shall make

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

 

 

adjustments to the Number of Warrants for the relevant Component for which such
day shall be the Expiration Date and shall designate the Scheduled Trading Day
determined in the manner described in the second preceding sentence as the
Expiration Date for the remaining Warrants for such Component, and (ii) the VWAP
Price for such Disrupted Day shall be determined by the Calculation Agent, using
if practicable a volume-weighted method, based on transactions in the Shares on
such Disrupted Day taking into account the nature and duration of such Market
Disruption Event on such day. Any Scheduled Trading Day on which, as of the date
hereof, the Exchange is scheduled to close prior to its normal close of trading
shall be deemed not to be a Scheduled Trading Day; if a closure of the Exchange
prior to its normal close of trading on any Scheduled Trading Day is scheduled
following the date hereof, but prior to the open of the regular trading session
of the Exchange on such day, then such Scheduled Trading Day shall be deemed to
be a Disrupted Day in full. Section 6.6 of the Equity Definitions shall not
apply to any Valuation Date occurring in respect of an Expiration Date.

 

 

 

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”

 

 

 

 

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

 

 

Regulatory Disruption:

 

Any event that Dealer, in its reasonable discretion, determines, based on the
advice of counsel, makes it appropriate with regard to (x) any legal, regulatory
or self-regulatory requirements or (y) related policies and procedures (whether
or not such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Dealer), provided that such policies and procedures have
been adopted by Dealer in good faith and are generally applicable in similar
situations and applied in a non-discriminatory manner, in either case, for
Dealer to refrain from or decrease any market activity in connection with
maintaining, establishing or unwinding a commercially reasonable Hedge Position
in connection with the Transaction. If Dealer determines in good faith that a
Market Disruption Event has occurred on any Scheduled Trading Day solely
pursuant to clause (y) above and solely with respect to voluntarily adopted
policies and procedures, such Scheduled Trading Day will be a Disrupted Day in
full. Dealer shall notify Issuer as soon as reasonably practicable that a
Regulatory Disruption has occurred and the Expiration Dates affected by it.

 

 

 

Automatic Exercise:

 

Applicable; and means that the Number of Warrants for each Component will be
deemed to be automatically exercised at the Expiration Time on the Expiration
Date for such Component unless Dealer notifies Seller (by telephone or in
writing) prior to the Expiration Time on the Expiration Date that it does not
wish

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

 

 

Automatic Exercise to occur, in which case Automatic Exercise will not apply.

 

 

 

Settlement Terms:

 

 

 

 

 

In respect of any Component:

 

 

 

 

 

Settlement Currency:

 

USD

 

 

 

Settlement Method Election:

 

Applicable; provided that:

 

 

 

 

 

(i) Issuer may elect Cash Settlement only if, on or prior to the Settlement
Method Election Date, Issuer delivers written notice to Dealer stating that
Issuer has elected that Cash Settlement apply with respect to every Component of
the Transaction, and Dealer does not deliver written notice in accordance with
the last paragraph below in this “Settlement Method Election” provision;

 

 

 

 

 

(ii) on such notice delivery date, Issuer shall represent and warrant to Dealer
in writing that, as of such notice delivery date:

 

 

 

 

 

(A) Issuer is not aware of any material nonpublic information regarding Issuer
or the Shares;

 

 

 

 

 

(B) Issuer is electing Cash Settlement in good faith and not as part of a plan
or scheme to evade compliance with the federal securities laws;

 

 

 

 

 

(C) the assets of Issuer at their fair valuation exceed the liabilities of
Issuer, including contingent liabilities;

 

 

 

 

 

(D) the capital of Issuer is adequate to conduct the business of Issuer;

 

 

 

 

 

(E) Issuer has the ability to pay its debts and obligations as such debts mature
and does not intend to, or does not believe that it will, incur debt beyond its
ability to pay as such debts mature;

 

 

 

 

 

(F) Issuer would be able to purchase the Number of Shares in compliance with the
laws of Issuer’s jurisdiction or organization;

 

 

 

 

 

(G) Issuer has the power to make such election and to execute and deliver any
documentation relating to such election that it is required by this Confirmation
to deliver and to perform its obligations under this Confirmation and has taken
all necessary action to authorize such election, execution, delivery and
performance;

 

 

 

 

 

(H) such election and performance of its obligations under this Confirmation do
not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets; and

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

 

 

(I) it acknowledges and agrees that any transaction that Dealer makes with
respect to the Shares during the period beginning at the time that Issuer
delivers notice of its Cash Settlement election and ending at the close of
business on the final day of the Settlement Period shall be made by Dealer at
Dealer’s sole discretion for Dealer’s own account and Issuer shall not have, and
shall not attempt to exercise, any influence over how, when, whether or at what
price Dealer effects such transactions, including, without limitation, the
prices paid or received by Dealer per Share pursuant to such transactions, or
whether such transactions are made on any securities exchange or privately.

 

 

 

 

 

(iii) such Settlement Method Election shall apply to every Component; and

 

 

 

 

 

(iv) no event of default has occurred and is continuing under any indebtedness
of the Issuer or its subsidiaries in an aggregate principal amount of USD 35
million or more.

 

 

 

 

 

At any time prior to making a Settlement Method Election, Issuer may, without
the consent of Dealer, amend this Confirmation by notice to Dealer to eliminate
Issuer’s right to elect Cash Settlement.

 

 

 

 

 

Dealer may refuse to grant its consent with respect to Issuer’s Cash Settlement
election if (A) in the reasonable judgment of Dealer, the election of Cash
Settlement or any purchases of Shares that Dealer (or its affiliates) might make
in connection therewith, based upon the advice of counsel and as a result of
events occurring after the Trade Date, would raise material risks under
applicable securities laws and (B) Dealer notifies its refusal to Issuer in
writing within two Scheduled Trading Days following receipt of the election
notice from Issuer.

 

 

 

Electing Party:

 

Issuer

 

 

 

Settlement Method Election Date:

 

The tenth (10th) Scheduled Trading Day immediately preceding the scheduled
Expiration Date for the Component with the earliest scheduled Expiration Date.

 

 

 

Default Settlement Method:

 

Net Share Settlement

 

 

 

Net Share Settlement:

 

If applicable, on each Settlement Date, Issuer shall deliver to Dealer a number
of Shares equal to the Number of Shares to be Delivered for such Settlement Date
to the account specified by Dealer and cash in lieu of any fractional shares
valued at the VWAP Price on the Valuation Date corresponding to such Settlement
Date.

 

 

 

Number of Shares to be Delivered:

 

In respect of any Exercise Date, the product of (i) the number of Warrants
exercised or deemed exercised on such Exercise Date, (ii) the Warrant
Entitlement and (iii) (A) the excess, if any, of the VWAP Price on the Valuation
Date occurring in respect of such Exercise Date over the Strike Price divided by
(B) such VWAP Price.

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

 

 

The Number of Shares to be Delivered shall be delivered by Issuer to Dealer no
later than noon (local time in New York City) on the relevant Settlement Date.

 

 

 

VWAP Price:

 

For any Valuation Date, the Rule 10b-18 dollar volume weighted average price per
Share for such Valuation Date based on transactions executed during such
Valuation Date, as reported on Bloomberg Page “SUPN <Equity> AQR SEC” (or any
successor thereto) or, in the event such price is not so reported on such
Valuation Date for any reason or is manifestly incorrect, as reasonably
determined by the Calculation Agent using a volume weighted method.

 

 

 

Other Applicable Provisions:

 

The provisions of Sections 1.27, 9.1(c), 9.8, 9.9, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Seller is the Issuer of the
Shares), 9.12 and 10.5 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction.

 

 

 

Option Cash Settlement Amount:

 

For any Exercise Date, the product of (i) the number of Warrants exercised or
deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and
(iii) the excess of the VWAP Price on the Valuation Date occurring in respect of
such Exercise Date over the Strike Price (or, if there is no such excess, zero).

 

 

 

Adjustments:

 

 

 

 

 

In respect of any Component:

 

 

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment

 

 

 

Extraordinary Dividend:

 

Any Dividend that has an ex-dividend date occurring on or after the Trade Date
and on or prior to the date on which Issuer satisfies all of its delivery
obligations hereunder.

 

 

 

Dividend:

 

Any dividend or distribution on the Shares (other than any dividend or
distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
11.2(e)(ii)(B) of the Equity Definitions).

 

 

 

Extraordinary Events:

 

 

 

 

 

Merger Event:

 

Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 8(l)(iii) of this Confirmation, the provisions
of Section 8(l) of this Confirmation shall apply

 

 

 

Consequences of Merger Events:

 

 

 

(a)

 

Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

 

 

(b)

 

Share-for-Other:

 

Cancellation and Payment (Calculation Agent Determination)

 

 

 

 

 

(c)

 

Share-for-Combined:

 

Modified Calculation Agent Adjustment; provided that Dealer may elect
Cancellation and Payment (Calculation Agent Determination) for any portion of
the Transaction in its commercially reasonable discretion.

 

Tender Offer:

 

Applicable; provided that the definition of “Tender Offer” in Section 12.1(d) of
the Equity Definitions shall be amended by

 

7

--------------------------------------------------------------------------------


 

 

 

replacing ‘10%” in the third line thereof with “20%”; and provided, further,
that if an event occurs that constitutes both a Tender Offer under
Section 12.1(d) of the Equity Definitions and an Additional Termination Event
under Section 8(l)(ii) of this Confirmation, the provisions of Section 8(l) of
this Confirmation shall apply.

 

 

 

Consequences of Tender Offers:

 

 

 

 

(a)

Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

 

 

 

(b)

Share-for-Other:

 

Modified Calculation Agent Adjustment

 

 

 

 

 

 

(c)

Share-for-Combined:

 

Modified Calculation Agent Adjustment; provided that Dealer may elect
Cancellation and Payment (Calculation Agent Determination) for any portion of
the Transaction in its commercially reasonable discretion.

 

Composition of Combined Consideration:

 

Not Applicable; provided that, notwithstanding Sections 12.1(f) and 12.5(b) of
the Equity Definitions, to the extent that the composition of the consideration
for the relevant Shares pursuant to a Tender Offer or Merger Event could be
elected by a holder of the Shares, the Calculation Agent will determine such
composition.

 

 

 

Modified Calculation Agent Adjustment:

 

If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with
Section 12.2(e)(i) of the Equity Definitions would result in Issuer being
different from the issuer of the Shares, then with respect to such Merger Event,
as a condition precedent to the adjustments contemplated in
Section 12.2(e)(i) of the Equity Definitions, Dealer, the Issuer of the Affected
Shares and the entity that will be the Issuer of the New Shares shall, prior to
the Merger Date, shall have entered into such documentation containing
representations, warranties and agreements relating to securities law and other
issues as requested by Dealer that Dealer has determined, in its good-faith and
reasonable discretion, to be reasonably necessary or appropriate to allow Dealer
to continue as a party to the Transaction, as adjusted under
Section 12.2(e)(i) of the Equity Definitions, and to preserve its commercially
reasonable hedging or hedge unwind activities in connection with the Transaction
in a manner compliant with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer
(whether or not such requirements, policies or procedures are imposed by law or
have been voluntarily adopted by Dealer), provided that such policies and
procedures have been adopted by Dealer in good faith and are generally
applicable in similar situations and applied in a non-discriminatory manner, and
if such conditions are not met or if the Calculation Agent determines that no
adjustment that it could make under Section 12.2(e)(i) of the Equity Definitions
will produce a commercially reasonable result, then the consequences set forth
in Section 12.2(e)(ii) of the Equity Definitions shall apply. For the avoidance
of doubt, such adjustments will be made taking into account the requirements
under “Calculation Agent” below.

 

8

--------------------------------------------------------------------------------


 

 

 

 

 

Consequences of Announcement Events:

 

With respect to any Component, if an Announcement Event occurs, the Calculation
Agent will determine the economic effect of such Announcement Event on the
theoretical value of such Component (i) on or a commercially reasonable period
of time after the relevant Announcement Event and (ii) on the earliest to occur
of the date on which the transaction described in such Announcement Event (as
amended or modified) is consummated or otherwise results in a Merger Date or a
Tender Offer Date, as applicable, or the Valuation Date or any earlier date of
termination or cancellation for such Component (in the case of clause (i) and
(ii), taking into account such variables as the Calculation Agent may
commercially reasonably determine, including, without limitation, any actual or
expected change in volatility, dividends, correlation, stock loan rate or
liquidity relevant to the Shares or to such Component whether within a
commercially reasonable period of time prior to or after the Announcement Event
or for any commercially reasonable period of time such changes are in effect
including, without limitation, if applicable, the period from the Announcement
Event to the date of the relevant adjustment), and if, in the case of clause
(i) or (ii), the Calculation Agent determines that such economic effect is
material and that making the relevant adjustment would be commercially
reasonable, the Calculation Agent will (x) adjust the terms of such Component to
reflect such economic effect (but, for the avoidance of doubt, taking into
account, and without duplication of, any other adjustment made pursuant to this
“Consequences of Announcement Events” provision or pursuant to the provisions
opposite the captions “Method of Adjustment”, “Consequences of Merger Events” or
“Consequences of Tender Offers” above in respect of the transaction or intention
giving rise to such Announcement Event and taking into account Dealer’s
commercially reasonable Hedge Positions) and (y) determine the effective date of
such adjustment.

 

 

 

Announcement Event:

 

(i) The public announcement by Issuer or any of its affiliates or by a party to
the relevant proposed transaction or any of its affiliates of (x) any
transaction or event that, if completed, would constitute a Merger Event or
Tender Offer or (y) the intention to enter into a Merger Event or Tender Offer,
provided that, in the case of a public announcement under clauses (x) or
(y) above by any entity other than the Issuer or its affiliates, such public
announcement will constitute an Announcement Event if, in the commercially
reasonable judgment of the Calculation Agent, such announcement is likely to
lead to a Merger Event or Tender Offer (it being understood that the Calculation
Agent may make such determination by reference to the impact of such
announcement on the market for the Shares or options relating to the Shares and
such other factors as the Calculation Agent deems relevant in its commercially
reasonable judgment), (ii) the public announcement by Issuer of an intention to
solicit or enter into, or to explore strategic alternatives or other similar
undertaking that may include, a Merger Event or Tender Offer or (iii) any
subsequent public announcement by any such entity of a withdrawal,
discontinuation, termination or other change to a transaction or intention that
is the subject of an announcement of the type described in clause (i) or

 

9

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

(ii) of this sentence, as determined, in each case, by the Calculation Agent.
For purposes of this definition of “Announcement Event,” the remainder of the
definition of “Merger Event” in Section 12.1(b) of the Equity Definitions
following the definition of “Reverse Merger” therein shall be disregarded. For
the avoidance of doubt, the occurrence of an Announcement Event with respect to
any transaction or intention shall not preclude the occurrence of a later
Announcement Event with respect to such transaction or intention.

 

 

 

New Shares:

 

In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
(a) the text in clause (i) thereof shall be deleted in its entirety (including
the word “and” following such clause (i)) and replaced with “publicly quoted,
traded or listed on any of the New York Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or their respective successors),” and
(b) the phrase “and (iii) issued by a corporation organized under the laws of
the United States, any State thereof or the District of Columbia” shall be
inserted immediately prior to the period.

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

 

 

 

Additional Disruption Events:

 

 

 

(a)

 

Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (x) adding the words “(including, for the avoidance of doubt
and without limitation, adoption or promulgation of new regulations authorized
or mandated by existing statute)” after the word “regulation” in the second line
thereof, (y) adding the words “or any Hedge Positions” after the word “Shares”
in the clause (X) thereof and (z) adding the words “, or holding, acquiring or
disposing of Shares or any Hedge Positions relating to,” after the words
“obligations under” in clause (Y) thereof.

 

 

 

 

 

(b)

 

Failure to Deliver:

 

Applicable

 

 

 

 

 

(c)

 

Insolvency Filing:

 

Applicable

 

 

 

 

 

(d)

 

Hedging Disruption:

 

Applicable; provided that:

 

 

 

(i)  Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

 

 

 

 

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and

 

10

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

volatility risk. And, for the further avoidance of doubt, any such transactions
or assets referred to in phrases (A) or (B) above must be available on
commercially reasonable pricing terms”; and

 

 

 

 

 

(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

 

 

 

 

(e)

 

Increased Cost of Hedging:

 

Applicable

 

 

 

 

 

(f)

 

Loss of Stock Borrow:

 

Applicable

 

 

 

 

 

 

 

Maximum Stock Loan Rate:

 

As provided in Annex A to this Confirmation.

 

 

 

(g)

 

Increased Cost of Stock Borrow:

 

Applicable

 

 

 

 

 

 

 

Initial Stock Loan Rate:

 

As provided in Annex A to this Confirmation.

 

 

 

Hedging Party:

 

Dealer for all applicable Potential Adjustment Events and Extraordinary Events

 

 

 

Determining Party:

 

Dealer for all applicable Extraordinary Events

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

11

--------------------------------------------------------------------------------


 

3.              Calculation Agent:                  Dealer; provided that,
notwithstanding anything to the contrary, all determinations, adjustments and
calculations performed by Dealer in its capacity as Calculation Agent, as well
as any determinations, adjustments or calculations by Dealer in any other
capacity, pursuant to this Confirmation, the Agreement and the Equity
Definitions shall be made in good faith and in a commercially reasonable manner
based on commercially reasonable inputs.  In the event the Calculation Agent or
Dealer makes any calculation, adjustment or determination pursuant to this
Confirmation, the Agreement or the Equity Definitions, the Calculation Agent or
Dealer shall, upon written request from Issuer, commercially reasonably promptly
provide an explanation in reasonable detail of the basis for any such
determination, adjustment or calculation (including any quotations, market data
or information from external sources used in making such calculation, adjustment
or determination, as the case may be, but without disclosing Calculation Agent’s
or Dealer’s proprietary models or other information that is subject to
contractual, legal or regulatory obligations to not disclose such information);
provided that following the occurrence of an event described under
Section 5(a)(vii) of the Agreement with respect to which Dealer is the
Defaulting Party, if the Calculation Agent fails to timely make any calculation,
adjustment or determination required to be made by the Calculation Agent
hereunder or to perform any obligation of the Calculation Agent hereunder and
such failure continues for five (5) Exchange Business Days following notice to
the Calculation Agent by Issuer of such failure, Issuer shall have the right to
designate an independent, nationally recognized third-party dealer in the
over-the-counter corporate equity derivatives to act as the Calculation Agent
over the period during which such Event of Default has occurred and is
continuing, and the parties hereto shall work in good faith to execute any
appropriate documentation required by such replacement Calculation Agent.  For
the avoidance of doubt, to the extent of any such adjustments or amendments to
the terms of this Confirmation or the Transaction, the Confirmation and
Transaction shall retain (i) contingencies to exercise that are not an
observable market, other than the market for the Issuer’s stock (or the Share
Termination Delivery Units, as applicable) or an observable index, other than an
index calculated or measured solely by reference to the Issuer’s own operations
(or the issuer of the Share Termination Delivery Units’ own operations, as
applicable), (ii) the commercially reasonable nature of adjustments permitted to
the Transaction (such as to consider changes in volatility, expected dividends,
stock price, strike price, stock loan rate or liquidity relevant to the Shares
(or the Share Termination Delivery Units, as applicable), other commercially
reasonable option pricing inputs and the ability to maintain a commercially
reasonable hedge position relating to the underlying shares) and
(iii) settlement in Shares (or the Share Termination Delivery Units, as
applicable) as the default settlement method (subject to Issuer’s ability to
elect otherwise subject to certain conditions) or as a settlement method that
may be elected subject to certain conditions, as applicable, pursuant to
“Settlement Terms” above and Section 8(a) below.

 

4.

 

Account Details:

 

 

Dealer Payment Instructions:

 

To be provided by Dealer.

 

 

 

 

Issuer Payment Instructions:

 

To be provided by Issuer.

 

 

 

5.

Offices:

 

 

 

 

 

 

The Office of Dealer for the Transaction is: London

 

 

 

 

The Office of Issuer for the Transaction is: Not applicable

 

 

 

6.

Notices: For purposes of this Confirmation:

 

 

 

 

 

 

Address for notices or communications to Issuer:

 

 

 

 

 

 

To:

 

Supernus Pharmaceuticals, Inc.

 

 

 

1550 East Gude Drive

 

 

 

Rockville, Maryland 20850

 

Attn:

 

Gregory S. Patrick

 

Telephone:

 

301-838-2522

 

Email:

 

gpatrick@supernus.com

 

 

 

 

Address for notices or communications to Dealer:

 

 

 

 

 

 

Deutsche Bank AG, London Branch

 

 

 

12

--------------------------------------------------------------------------------


 

 

c/o Deutsche Bank Securities Inc.

 

 

 

60 Wall Street

 

 

 

New York, NY 10005

 

 

 

Attention:

 

Andrew Yaeger

 

Telephone:

 

212-250-2717

 

Email:

 

Andrew.Yaeger@db.com

 

 

 

 

With a copy to:

 

 

 

(same address as above)

 

 

 

Attention:

 

Faiz Khan

 

Telephone:

 

212-250-0668

 

Email:

 

Faiz.Khan@db.com

 

7.              Representations, Warranties and Agreements:

 

(a)                                 In addition to the representations and
warranties in the Agreement and those contained elsewhere herein, Issuer
represents and warrants to and for the benefit of, and agrees with, Dealer as
follows:

 

(i)                                     On the Trade Date and any date on which
Issuer makes an election hereunder, (A) Issuer is not aware of any material
nonpublic information regarding Issuer or the Shares and (B) Issuer’s most
recent Annual Report on Form 10-K, taken together with all reports and other
documents subsequently filed by Issuer with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), when considered as a whole (with the more recent such reports
and documents deemed to amend inconsistent statements contained in any earlier
such reports and documents), do not contain any untrue statement of a material
fact or any omission of a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances in
which they were made, not misleading.

 

(ii)                                  Without limiting the generality of
Section 13.1 of the Equity Definitions, Issuer acknowledges that Dealer is not
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging — Contracts in Entity’s Own
Equity (or any successor issue statements) or under FASB’s Liabilities & Equity
Project.

 

(iii)                               On or prior to the Trade Date, Issuer shall
deliver to Dealer a resolution of Issuer’s board of directors or a duly
authorized committee thereof authorizing the Transaction.

 

(iv)                              Issuer is not entering into this Confirmation
nor making any election hereunder to create actual or apparent trading activity
in the Shares (or any security convertible into or exchangeable for Shares) or
to raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for Shares) or otherwise in violation
of the Exchange Act.

 

(v)                                 Issuer is not, and after giving effect to
the transactions contemplated hereby will not be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

(vi)                              On the Trade Date, (A) the assets of Issuer at
their fair valuation exceed the liabilities of Issuer, including contingent
liabilities, (B) the capital of Issuer is adequate to conduct the business of
Issuer and (C) Issuer has the ability to pay its debts and obligations as such
debts mature and does not intend to, or does not believe that it will, incur
debt beyond its ability to pay as such debts mature.

 

(vii)                           Issuer shall not take any action to decrease the
number of Available Shares below the Capped Number (each as defined below).

 

(viii)                        [RESERVED].

 

(ix)                              Issuer understands no obligations of Dealer to
it hereunder will be entitled to the benefit of deposit insurance and that such
obligations will not be guaranteed by any Affiliate of Dealer or any
governmental agency.

 

13

--------------------------------------------------------------------------------


 

(x)                                 During the period starting on the first
Expiration Date and ending on the last Expiration Date (the “Settlement
Period”), the Shares and any securities that are convertible into, or
exchangeable or exercisable for, Shares will not be subject to a “restricted
period,” as such term is defined in Regulation M under the Exchange Act.

 

(xi)                              On each day during the Settlement Period,
neither Issuer nor any “affiliated purchaser” (as defined in Rule 10b-18 under
the Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including,
without limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Dealer.

 

(xii)                           On the Trade Date and at all times until
termination or earlier expiration of the Transaction, (A) a number of Shares
equal to the Capped Number have been reserved for issuance by all required
corporate action of Issuer, (B) the Shares issuable upon exercise of the
Warrants (the “Warrant Shares”) have been duly authorized and, when delivered
against payment therefor (which may include Net Share Settlement in lieu of
cash) and otherwise as contemplated by the terms of the Warrant following the
exercise of the Warrant in accordance with the terms and conditions of the
Warrant, will be validly issued, fully-paid and non-assessable and (C) the
issuance of the Warrant Shares will not be subject to any preemptive or similar
rights and shall upon issuance be accepted for listing or quotation on the
Exchange.

 

(xiii)                        To Issuer’s knowledge, other than general
provisions of the Delaware General Corporation Law, no state or local (including
non-U.S. jurisdictions) or non-U.S. federal law, rule, regulation or regulatory
order applicable to the Shares would give rise to any reporting, consent,
registration or other requirement (including without limitation a requirement to
obtain prior approval from any person or entity) as a result of Dealer or its
affiliates owning or holding (however defined) Shares.

 

(b)                                 Each of Dealer and Issuer agrees and
represents that it is an “eligible contract participant” as defined in
Section 1a(18) of the U.S. Commodity Exchange Act, as amended.

 

(c)                                  Each of Dealer and Issuer acknowledges that
the offer and sale of the Transaction to it is intended to be exempt from
registration under the Securities Act of 1933, as amended (the “Securities
Act”), by virtue of Section 4(a)(2) thereof.  Accordingly, Dealer represents and
warrants to Issuer that (i) it has the financial ability to bear the economic
risk of its investment in the Transaction and is able to bear a total loss of
its investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

 

(d)                                 Issuer agrees and acknowledges that Dealer
is a “financial institution” and “financial participant” within the meaning of
Sections 101(22) and 101(22A) of Title 11 of the United States Code (the
“Bankruptcy Code”).  The parties hereto further agree and acknowledge that it is
the intent of the parties that (A) this Confirmation is (i) a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“settlement payment,” within the meaning of Section 546 of the Bankruptcy Code
and (ii) a “swap agreement,” as such term is defined in Section 101(53B) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “transfer,” as such term is defined in Section 101(54) of the Bankruptcy
Code and a “termination value, payment amount, or other transfer obligation”
within the meaning of Sections 362 and 546 of the Bankruptcy Code, and
(B) Dealer is entitled to the protections afforded by, among other sections,
Sections 362(b)(6), 362(b)(27), 362(o), 546(e), 546(j), 548(d)(2), 555 and 561
of the Bankruptcy Code.

 

(e)                                  Issuer shall deliver to Dealer an opinion
of counsel, dated as of the Effective Date and reasonably acceptable to Dealer
in form and substance, with respect to the matters set forth in Section 3(a) of
the Agreement, Section 7(a)(v) and Section 7(a)(xii) of this Confirmation
(replacing, solely for these purposes, the words “On the Trade Date and at all
times until termination or earlier expiration of the Transaction” with the words
“On the Effective Date”).

 

14

--------------------------------------------------------------------------------


 

8.              Other Provisions:

 

(a)                                 Alternative Calculations and Payment on
Early Termination and on Certain Extraordinary Events.  If Issuer shall owe
Dealer any amount pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the
Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement (a “Payment
Obligation”), Issuer shall have the right, in its sole discretion, to satisfy
any such Payment Obligation by the Share Termination Alternative (as defined
below) by giving irrevocable telephonic notice to Dealer, confirmed in writing
within one Scheduled Trading Day, no later than 9:30 A.M. New York City time on
the Merger Date, Tender Offer Date, Announcement Date, Early Termination Date or
date of cancellation or termination in respect of another Extraordinary Event,
as applicable (“Notice of Share Termination”); provided that if Issuer does not
elect to satisfy its Payment Obligation by the Share Termination Alternative,
Dealer shall have the right, in its sole discretion, to elect to require Issuer
to satisfy its Payment Obligation by the Share Termination Alternative,
notwithstanding Issuer’s failure to elect or election to the contrary; and
provided further that Issuer shall not have the right to so elect (but, for the
avoidance of doubt, Dealer shall have the right to so elect) in the event (i) of
an Insolvency, a Nationalization, a Tender Offer or a Merger Event, in each
case, in which the consideration or proceeds to be paid to holders of Shares
consists solely of cash or (ii) of an Event of Default in which Issuer is the
Defaulting Party or a Termination Event in which Issuer is the Affected Party or
an Extraordinary Event, which Event of Default, Termination Event or
Extraordinary Event resulted from an event or events within Issuer’s control.
Issuer shall be deemed to remake the representation set forth in
Section 7(a)(i) as of the date of such election.  Upon such Notice of Share
Termination, the following provisions shall apply on the Scheduled Trading Day
immediately following the Merger Date, the Tender Offer Date, Announcement Date,
Early Termination Date or date of cancellation or termination in respect of
another Extraordinary Event, as applicable:

 

Share Termination Alternative:

 

If applicable, means that Issuer shall deliver to Dealer the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable, or such later date or dates as
the Calculation Agent may reasonably determine (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation.

 

 

 

Share Termination Delivery Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

 

 

Share Termination Unit Price:

 

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Issuer.

 

 

 

Share Termination Delivery Unit:

 

In the case of a Termination Event, Event of Default, Delisting, Additional
Disruption Event or Announcement Event, one Share or, in the case of an
Insolvency, Nationalization, Merger Event or Tender Offer, one Share or a unit
consisting of the number or amount of each type of property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer, as applicable. If
such Insolvency, Nationalization, Merger Event or Tender Offer involves a choice
of consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Other applicable provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 1.27,
9.8, 9.9 and 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Seller is the issuer of the Shares or any portion of the Share Termination
Delivery Units), 9.12 and 10.5 of the

 

15

--------------------------------------------------------------------------------


 

 

 

Equity Definitions will be applicable as if “Physical Settlement” applied to the
Transaction, except that all references to “Shares” shall be read as references
to “Share Termination Delivery Units”.

 

(b)                                 Registration/Private Placement Procedures. 
(i)  If, in the good faith and reasonable judgment of Dealer based on the advice
of counsel, for any reason, any Shares or any securities of Issuer or its
affiliates comprising any Share Termination Delivery Units deliverable to Dealer
hereunder (any such Shares or securities, “Delivered Securities”) would not be
immediately freely transferable by Dealer under Rule 144 under the Securities
Act, then the provisions set forth in this Section 8(b) shall apply.  At the
election of Issuer by notice to Dealer within one Scheduled Trading Day after
the relevant delivery obligation arises, but in any event at least one Scheduled
Trading Day prior to the date on which such delivery obligation is due, either
(A) all Delivered Securities delivered by Issuer to Dealer shall be, at the time
of such delivery, covered by an effective registration statement of Issuer for
immediate resale by Dealer (such registration statement and the corresponding
prospectus (the “Prospectus”) (including, without limitation, any sections
describing the plan of distribution) in form and content commercially reasonably
satisfactory to Dealer) or (B) Issuer shall deliver additional Delivered
Securities so that the value of such Delivered Securities, as determined by the
Calculation Agent to reflect an appropriate liquidity discount, equals the value
of the number of Delivered Securities that would otherwise be deliverable if
such Delivered Securities were freely tradeable (without prospectus delivery)
upon receipt by Dealer (such value, the “Freely Tradeable Value”); provided
that, for the avoidance of doubt, Issuer may not make the election described in
this clause (B) if, as of the date of its election, it has not complied with the
requirements of Section 8(b)(iv) below. (For the avoidance of doubt, as used in
this paragraph (b) only, the term “Issuer” shall mean the issuer of the relevant
securities, as the context shall require.)

 

(ii) If Issuer makes the election described in clause (b)(i)(A) above:

 

(A)                               Dealer (or an affiliate of Dealer designated
by Dealer) shall be afforded a reasonable opportunity to conduct a due diligence
investigation with respect to Issuer that is customary in scope for underwritten
offerings of equity securities of similar size and that yields results that are
satisfactory to Dealer or such affiliate, as the case may be, in its discretion;
and

 

(B)                               Dealer (or an affiliate of Dealer designated
by Dealer) and Issuer shall enter into an agreement (a “Registration Agreement”)
on commercially reasonable terms in connection with the public resale of such
Delivered Securities by Dealer or such affiliate substantially similar to
underwriting agreements customary for underwritten offerings of equity
securities of similar size for similarly situated issuers, in form and substance
commercially reasonably satisfactory to Dealer or such affiliate and Issuer,
which Registration Agreement shall include, without limitation, provisions
substantially similar to those customarily contained in such underwriting
agreements relating to the indemnification of, and contribution in connection
with the liability of, Dealer and its affiliates and Issuer, shall provide for
the payment by Issuer of all expenses in connection with such resale, including
all registration costs and all fees and expenses of counsel for Dealer and such
affiliate, and shall provide for the delivery of accountants’ “comfort letters”
in customary form for registered offerings of equity securities of similar size
to Dealer and such affiliate with respect to the financial statements and
certain financial information contained in or incorporated by reference into the
Prospectus.

 

(iii)                               If Issuer makes the election described in
clause (b)(i)(B) above:

 

(A)                               Dealer (or an Affiliate of Dealer designated
by Dealer) and any potential institutional purchaser of any such Delivered
Securities from Dealer or such Affiliate identified by Dealer shall be afforded
a commercially reasonable opportunity to conduct a due diligence investigation
in compliance with applicable law with respect to Issuer customary in scope for
private placements of equity securities of similar size (including, without
limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them);

 

(B)                               Dealer (or an Affiliate of Dealer designated
by Dealer) and Issuer shall enter into an agreement (a “Private Placement
Agreement”) on commercially reasonable terms in connection with the private
placement of such Delivered Securities by Issuer to Dealer or such Affiliate and
the private resale of such Delivered Securities by Dealer or such Affiliate,
substantially similar to private placement purchase agreements customary for
private placements of equity securities of similar size, in form and substance
commercially reasonably satisfactory to Dealer and Issuer, which Private
Placement Agreement shall include, without limitation, provisions substantially
similar to those contained in such private placement purchase

 

16

--------------------------------------------------------------------------------


 

agreements for private placements of similar size relating to the
indemnification of, and contribution in connection with the liability of, Dealer
and its Affiliates and Issuer, shall provide for the payment by Issuer of all
reasonable expenses in connection with such resale, including all reasonable
fees and expenses of counsel for Dealer, shall contain representations,
warranties and agreements of Issuer reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resale, and shall use best efforts
to provide for the delivery of accountants’ “comfort letters” to Dealer or such
Affiliate with respect to the financial statements and certain financial
information contained in or incorporated by reference into the offering
memorandum prepared for the resale of such Delivered Securities; and

 

(C)                               Issuer agrees that (i) any Delivered
Securities so delivered to Dealer may be transferred by and among Dealer and its
Affiliates, and Issuer shall effect such transfer without any further action by
Dealer and (ii) after the minimum “holding period” within the meaning of
Rule 144(d) under the Securities Act has elapsed with respect to such Delivered
Securities, Issuer shall promptly remove, or cause the transfer agent for such
Delivered Securities to remove, any legends referring to any such restrictions
or requirements from any Delivered Securities, without any further requirement
for the delivery of any certificate, consent, agreement, opinion of counsel,
notice or any other document, any transfer tax stamps or payment of any other
amount or any other action by Dealer (or such affiliate of Dealer).

 

(iv)                              Issuer shall not take, or cause to be taken,
any action that would make unavailable either the exemption pursuant to
Section 4(a)(2) of the Securities Act for the sale by Issuer to Dealer (or any
affiliate designated by Dealer) of the Shares or Share Termination Delivery
Units, as the case may be, or the exemption pursuant to Section 4(a)(1) or
Section 4(a)(3) of the Securities Act for resale of the Shares or Share
Termination Delivery Units, as the case may be, by Dealer (or any such affiliate
of Dealer).

 

(v)  If Issuer makes the election described in Section 8(b)(i)(B) above, Dealer
or its affiliate may sell such Shares or Share Termination Delivery Units, as
the case may be, during a period (the “Resale Period”) commencing on the
Scheduled Trading Day following delivery of such Shares or Share Termination
Delivery Units, as the case may be, and ending on the Scheduled Trading Day on
which Dealer completes the sale of all such Shares or Share Termination Delivery
Units, as the case may be, or a sufficient number of Shares or Share Termination
Delivery Units, as the case may be, so that the realized net proceeds of such
sales equal or exceed the Freely Tradeable Value (such amount of the Freely
Tradeable Value, the “Required Proceeds”).  If any of such delivered Shares or
Share Termination Delivery Units remain after such realized net proceeds equal
or exceed the Required Proceeds, Dealer shall return such remaining Shares or
Share Termination Delivery Units to Issuer.  If the Required Proceeds exceed the
realized net proceeds from such resale, Issuer shall transfer to Dealer by the
open of the regular trading session on the Exchange on the Scheduled Trading Day
immediately following the last day of the Resale Period the amount of such
excess (the “Additional Amount”) in cash or in a number of additional Shares or
Share Termination Delivery Units, as the case may be, (“Make-whole Shares”) in
an amount that, based on the Relevant Price on the last day of the Resale Period
(as if such day was the “Valuation Date” for purposes of computing such Relevant
Price), has a dollar value equal to the Additional Amount.  The Resale Period
shall continue to enable the sale of the Make-whole Shares in the manner
contemplated by this Section 8(b)(iii).  This provision shall be applied
successively until the Additional Amount is equal to zero, subject to
Section 8(d).

 

(c)                                  Beneficial Ownership.  Notwithstanding
anything to the contrary in the Agreement or this Confirmation, in no event
shall Dealer be entitled to receive, or shall be deemed to receive, any Shares
in connection with this Transaction if, immediately upon giving effect to such
receipt of such Shares, (i) Dealer’s Beneficial Ownership would be equal to or
greater than 8.0 % of the outstanding Shares, (ii) Dealer, or any “affiliate” or
“associate” of Dealer, would be an “interested stockholder” of Issuer, as all
such terms are defined in Section 203 of the Delaware General Corporation Law or
(iii) Dealer, Dealer Group (as defined below) or any person whose ownership
position would be aggregated with that of Dealer or Dealer Group (Dealer, Dealer
Group or any such person, a “Dealer Person”) under any federal, state or local
(including non-U.S.) laws, regulations, regulatory orders or organizational
documents or contracts of Issuer that are, in each case, applicable to ownership
of Shares (“Applicable Laws”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership in excess of a number of Shares equal to (x) the number of Shares that
would give rise to reporting or registration obligations or other requirements
(including obtaining prior approval by a local, state, federal or non-U.S.
regulator) of a Dealer Person, or could result in an adverse effect on a Dealer
Person, under Applicable Laws, as determined by Dealer in its reasonable
discretion, and with respect to which such requirements have not been met or the
relevant approval has not been received or that would give rise to any
consequences under the constitutive documents of Issuer or any contract

 

17

--------------------------------------------------------------------------------


 

or agreement to which Issuer is a party, in each case minus (y) 1% of the number
of Shares outstanding on the date of determination (each of clause (i), (ii) and
(iii) above, an “Ownership Limitation”). If any delivery owed to Dealer
hereunder is not made, in whole or in part, as a result of an Ownership
Limitation, Dealer’s right to receive such delivery shall not be extinguished
and Issuer shall make such delivery as promptly as practicable after, but in no
event later than one Scheduled Trading Day after, Dealer gives notice to Issuer
that such delivery would not result in any of such Ownership Limitations being
breached.  “Dealer’s Beneficial Ownership” means the “beneficial ownership”
(within the meaning of Section 13 of the Exchange Act and the rules promulgated
thereunder (collectively, “Section 13”)) of Shares, without duplication, by
Dealer, together with any of its affiliates or other person subject to
aggregation with Dealer under Section 13 for purposes of “beneficial ownership”,
or by any “group” (within the meaning of Section 13) of which Dealer is or may
be deemed to be a part (Dealer and any such affiliates, persons and groups,
collectively, “Dealer Group”) (or, to the extent that, as a result of a change
in law, regulation or interpretation after the date hereof, the equivalent
calculation under Section 16 of the Exchange Act and the rules and regulations
thereunder results in a higher number, such number).  Notwithstanding anything
in the Agreement or this Confirmation to the contrary, Dealer (or the affiliate
designated by Dealer pursuant to Section 8(k) below) shall not become the record
or beneficial owner, or otherwise have any rights as a holder, of any Shares
that Dealer (or such affiliate) is not entitled to receive at any time pursuant
to this Section 8(c), until such time as such Shares are delivered pursuant to
this Section 8(c).

 

(d)                                 Limitations on Settlement by Issuer. 
Notwithstanding anything herein or in the Agreement to the contrary, in no event
shall Issuer be required to deliver Shares in connection with the Transaction in
excess of the Capped Number of Shares (as provided in Annex A to this
Confirmation), subject to adjustment from time to time in accordance with the
provisions of this Confirmation or the Definitions; provided that no such
adjustment shall cause the Capped Number to exceed the Available Shares, other
than an adjustment resulting from actions of Issuer or events within Issuer’s
control (the “Capped Number”).  Issuer represents and warrants to Dealer (which
representation and warranty shall be deemed to be repeated on each day that the
Transaction is outstanding) that the Capped Number is equal to or less than the
number of authorized but unissued Shares of the Issuer that are not reserved for
future issuance in connection with transactions in the Shares (other than the
Transaction) on the date of the determination of the Capped Number (such Shares,
the “Available Shares”).  In the event Issuer shall not have delivered the full
number of Shares otherwise deliverable as a result of this Section 8(d) (the
resulting deficit, the “Deficit Shares”), Issuer shall be continually obligated
to deliver, from time to time until the full number of Deficit Shares have been
delivered pursuant to this paragraph, Shares when, and to the extent, that
(i) Shares are repurchased, acquired or otherwise received by Issuer or any of
its subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (ii) authorized and unissued Shares
previously reserved for issuance in respect of other transactions become no
longer so reserved or (iii) Issuer additionally authorizes any unissued Shares
that are not reserved for other transactions.  Issuer shall promptly  notify
Dealer of the occurrence of any of the foregoing events (including the number of
Shares subject to clause (i), (ii) or (iii) and the corresponding number of
Shares to be delivered) and promptly deliver such Shares thereafter.

 

(e)                                  Right to Extend.  Dealer may postpone or
add, in whole or, other than in the event Dealer determines in good faith that
such extension or addition resulted solely pursuant to the circumstances set
forth in clause (ii)(y) below and solely with respect to voluntarily adopted
policies and procedures, in part, any Exercise Date or Settlement Date or any
other date of valuation or delivery, with respect to some or all of the relevant
Warrants (in which event the Calculation Agent shall make appropriate
adjustments in a commercially reasonable manner to the Number of Shares to be
Delivered with respect to one or more Components), if Dealer determines, in its
good faith, reasonable discretion (based, in the case of clause (ii) below, on
the advice of counsel), that such extension is reasonably necessary or
appropriate (i) to preserve Dealer’s hedging or hedge unwind activity hereunder
in light of existing liquidity conditions in the cash market, the stock loan
market or any other relevant market (but only if Dealer determines that there is
a material decrease in liquidity relative to Dealer’s expectations as of the
Trade Date) or (ii) to enable Dealer to effect purchases of Shares in connection
with its hedging, hedge unwind or settlement activity hereunder in order to
maintain, establish or unwind a commercially reasonable Hedge Position in
connection with the Transaction, in a manner that would, if Dealer were Issuer
or an affiliated purchaser of Issuer, be in compliance (x) with applicable
legal, regulatory or self-regulatory requirements, or (y) with related policies
and procedures applicable to Dealer (whether or not such requirements, policies
or procedures are imposed by law or have been voluntarily adopted by Dealer)
provided that such policies and procedures have been adopted by Dealer in good
faith and are generally applicable in similar situations and applied in a
non-discriminatory manner.

 

(f)                                   Equity Rights.  Dealer acknowledges and
agrees that this Confirmation is not intended to convey to it rights with
respect to the Transaction that are senior to the claims of common stockholders
in the event of Issuer’s

 

18

--------------------------------------------------------------------------------


 

bankruptcy.  For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other than during Issuer’s bankruptcy to
any claim arising as a result of a breach by Issuer of any of its obligations
under this Confirmation or the Agreement.  For the avoidance of doubt, the
parties acknowledge that this Confirmation is not secured by any collateral that
would otherwise secure the obligations of Issuer herein under or pursuant to any
other agreement.

 

(g)                                  Amendments to Equity Definitions.  The
following amendments shall be made to the Equity Definitions:

 

(i)                                     Section 11.2(a) of the Equity
Definitions is hereby amended by deleting the words “a diluting or
concentrative” and replacing them with the words “a material”; and adding the
phrase “or Warrants” at the end of the sentence.

 

(ii)                                  The first sentence of Section 11.2(c) of
the Equity Definitions, prior to clause (A) thereof, is hereby amended to read
as follows: ‘(c) If “Calculation Agent Adjustment” is specified as the Method of
Adjustment in the related Confirmation of a Share Option Transaction, then
following the announcement or occurrence of any Potential Adjustment Event, the
Calculation Agent will determine whether such Potential Adjustment Event has a
material effect on the theoretical value of the relevant Shares or options on
the Shares and, if so, will (i) make appropriate adjustment(s), if any, to any
one or more of:’ and, the portion of such sentence immediately preceding clause
(ii) thereof is hereby amended by deleting the words “diluting or concentrative”
and the words “(provided that no adjustments will be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares)” and replacing such latter phrase with the words “(and,
for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares)”;

 

(iii)                               Section 11.2(e)(vii) of the Equity
Definitions is hereby amended by deleting the words “that may have a diluting or
concentrative” and replacing them with “that is the result of a corporate action
of the Issuer or any of its affiliates” and adding the phrase “or Warrants” at
the end of the sentence;

 

(iv)                              Section 12.6(a)(ii) of the Equity Definitions
is hereby amended by (1) deleting from the fourth line thereof the word “or”
after the word “official” and inserting a comma therefor, and (2) deleting the
semi-colon at the end of subsection (B) thereof and inserting the following
words therefor “or (C) at Dealer’s option, the occurrence of any of the events
specified in Section 5(a)(vii) (1) through (9) of  the ISDA 2002 Master
Agreement with respect to that Issuer.”;

 

(v)                                 Section 12.9(b)(iv) of the Equity
Definitions is hereby amended by (A) deleting (1) subsection (A) in its
entirety, (2) the phrase “or (B)” following subsection (A) and (3) the phrase
“in each case” in subsection (B); (B) replacing “will lend” with “lends” in
subsection (B); and (C) deleting the phrase “neither the Non-Hedging Party nor
the Lending Party lends Shares in the amount of the Hedging Shares or” in the
penultimate sentence; and

 

(vi)                              Section 12.9(b)(v) of the Equity Definitions
is hereby amended by (A) adding the word “or” immediately before subsection
“(B)” and deleting the comma at the end of subsection (A); and (B)(1) deleting
subsection (C) in its entirety, (2) deleting the word “or” immediately preceding
subsection (C) and (3) replacing in the penultimate sentence the words “either
party” with “the Hedging Party” and (4) deleting clause (X) in the final
sentence.

 

(h)                                 Transfer and Assignment.  Dealer may
transfer or assign its rights and obligations hereunder and under the Agreement,
in whole or in part, at any time to (x) any affiliate of Dealer or (y) any third
party that is a financial institution (or affiliate thereof) in connection with
its corporate equity derivatives business, in either case, without the consent
of the Issuer.  At any time at which any Ownership Limitation or a Hedging
Disruption exists, if Dealer, in its discretion, is unable to effect a transfer
or assignment to a third party after using its commercially reasonable efforts
on pricing terms and within a time period reasonably acceptable to Dealer such
that an Ownership Limitation or a Hedging Disruption, as the case may be, no
longer exists, Dealer may designate any Scheduled Trading Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of the
Transaction, such that such Ownership Limitation or Hedging Disruption, as the
case may be, no longer exists.  In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment or
delivery shall be made pursuant to Section 6 of the Agreement and
Section 8(b) of this Confirmation as if (i) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Terminated
Portion of the Transaction, (ii) Issuer shall be the sole

 

19

--------------------------------------------------------------------------------


 

Affected Party with respect to such partial termination and (iii) such portion
of the Transaction shall be the only Terminated Transaction.

 

(i)                                     Adjustments.  For the avoidance of
doubt, whenever the Calculation Agent is called upon to make an adjustment
pursuant to the terms of this Confirmation or the Definitions to take into
account the effect of an event, the Calculation Agent shall make such adjustment
by reference to the effect of such event on the Hedging Party, assuming that the
Hedging Party maintains a commercially reasonable hedge position, and taking
into account the requirements under “Calculation Agent” above.

 

(j)                                    Disclosure.  Effective from the date of
commencement of discussions concerning the Transaction, Issuer and each of its
employees, representatives, or other agents may disclose to any and all persons,
without limitation of any kind, the tax treatment and tax structure of the
Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Issuer relating to such tax treatment and tax
structure.

 

(k)                                 Designation by Dealer.  Notwithstanding any
other provision in this Confirmation to the contrary requiring or allowing
Dealer to purchase, sell, receive or deliver any Shares or other securities to
or from Issuer, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities and otherwise to perform
Dealer’s obligations in respect of the Transaction and any such designee may
assume such obligations.  Dealer shall be discharged of its obligations to
Issuer solely to the extent of any such performance.

 

(l)                                     Additional Termination Events.  The
occurrence of any of the following shall constitute an Additional Termination
Event with respect to which the Transaction shall be the sole Affected
Transaction and Issuer shall be the sole Affected Party; provided that with
respect to any Additional Termination Event, Dealer may choose to treat part of
the Transaction as the sole Affected Transaction, and, upon the termination of
the Affected Transaction, a Transaction with terms identical to those set forth
herein except with a Number of Warrants equal to the unaffected number of
Warrants shall be treated for all purposes as the Transaction, which shall
remain in full force and effect:

 

(i)                                      Dealer reasonably determines, based on
the advice of counsel, that it is advisable to terminate a portion of the
Transaction so that Dealer’s related hedging activities will comply with
applicable securities laws, rules or regulations or related policies and
procedures of Dealer (whether or not such requirements, policies or procedures
are imposed by law or have been voluntarily adopted by Dealer), provided that
such policies and procedures have been adopted by Dealer in good faith and are
generally applicable in similar situations and applied in a non-discriminatory
manner, for Dealer to refrain from or decrease any market activity in connection
with the Transaction;

 

(ii)                                   a “person” or “group” (within the meaning
of Section 13(d)(3) of the Exchange Act), other than Issuer or its wholly owned
subsidiaries, has filed a Schedule TO or any schedule, form or other report
under the Exchange Act disclosing that such person or group has become the
direct or indirect “beneficial owner” (as determined in accordance with
Rule 13d-3 under the Exchange Act) of Issuer’s shares of its common equity
representing more than 50% of the voting power of all of its then-outstanding
common equity;

 

(iii)                                the consummation of: (1) any sale, lease or
other transfer, in one transaction or a series of transactions, of all or
substantially all of the assets of Issuer and its subsidiaries, taken as a
whole, to any person (other than any subsidiary of such person all of the
outstanding capital stock or other ownership interests of which (other than
directors’ qualifying shares) are owned by such person (a “wholly owned
subsidiary”) or one or more wholly owned subsidiaries of such person); or
(2) any transaction or series of related transactions in connection with which
(whether by means of merger, consolidation, share exchange, combination,
reclassification, recapitalization, acquisition, liquidation or otherwise) all
of Issuer’s common stock is exchanged for, converted into, acquired for, or
constitutes solely the right to receive, other securities, cash or other
property;

 

(iv)                               the Issuer’s stockholders approve any plan or
proposal for the Issuer’s liquidation or dissolution; or

 

(v) the Shares cease to be listed on any of The New York Stock Exchange, The
NASDAQ Global Market or The NASDAQ Global Select Market (or any of their
respective successors).

 

20

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, a transaction set forth in clause (ii) or
(iii) above will not constitute an Additional Termination Event if at least 90%
of the consideration received or to be received by the holders of the Shares
(excluding cash payments for fractional shares or pursuant to dissenters’
rights) in connection with such transaction or event or such other transaction
otherwise constituting an Additional Termination Event under clause (iii) above
consists of shares of common stock listed (or depository receipts representing
shares of common stock, which depository receipts are listed) on any of the New
York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market
(or any of their respective successors), or will be so listed when issued or
exchanged in connection with such transaction or event.

 

(m)                             No Netting and Set-off.  Each party waives any
and all rights it may have to set off obligations arising under the Agreement
and the Transaction against other obligations between the parties, whether
arising under any other agreement, applicable law or otherwise.

 

(n)                                 Early Unwind.  In the event the sale by
Issuer of the “Initial Securities” (as defined under the Purchase Agreement) is
not consummated with the Initial Purchasers (as defined in the Purchase
Agreement) pursuant to the Purchase Agreement (the “Purchase Agreement”) dated
as of March 14, 2018 between Issuer and Dealer, as representative of the Initial
Purchasers party thereto for any reason by the relevant “Date of Delivery” (as
defined in the Purchase Agreement) (or such later date as agreed upon by the
parties) (such “Date of Delivery” or such later date being the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”), on
the Early Unwind Date, and the Transaction and all of the respective rights and
obligations of Dealer and Issuer thereunder shall be cancelled and terminated. 
Following such termination and cancellation, each party shall be released and
discharged by the other party from and agrees not to make any claim against the
other party with respect to any obligations or liabilities of either party
arising out of and to be performed in connection with the Transaction either
prior to or after the Early Unwind Date.  Dealer and Issuer represent and
acknowledge to the other that upon an Early Unwind, all obligations with respect
to the Transaction shall be deemed fully and finally discharged.

 

(o)                                 Wall Street Transparency and Accountability
Act of 2010.  The parties hereby agree that none of (v) Section 739 of the Wall
Street Transparency and Accountability Act of 2010 (“WSTAA”), (w) any similar
legal certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (x) the enactment of WSTAA or any
regulation under the WSTAA, (y) any requirement under WSTAA nor (z) an amendment
made by WSTAA, shall limit or otherwise impair either party’s rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, Loss of Stock Borrow, Increased Cost of
Stock Borrow, an Excess Ownership Position or Illegality (as defined in the
Agreement)).

 

(p)                                 Tax Matters.

 

(i)                                     Withholding Tax imposed on payments to
non-US counterparties under the United States Foreign Account Tax Compliance
Act.  “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of the
Agreement, shall not include any U.S. federal withholding tax imposed or
collected pursuant to Sections 1471 through 1474 of the U.S. Internal Revenue
Code of 1986, as amended (the “Code”), any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to
Section 1471(b) of the Code, or any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code (a “FATCA
Withholding Tax”). For the avoidance of doubt, a FATCA Withholding Tax is a Tax
the deduction or withholding of which is required by applicable law for the
purposes of Section 2(d) of the Agreement.

 

(ii)                                  HIRE Act.  “Tax” and “Indemnifiable Tax”,
each as defined in Section 14 of the Agreement, shall not include any tax
imposed on payments treated as dividends from sources within the United States
under Section 871(m) of the Code or any regulations issued thereunder.

 

(iii)                               Tax documentation. Issuer shall provide to
Dealer a valid U.S. Internal Revenue Service Form W-9, or any successor thereto,
(i) on or before the date of execution of this Confirmation and (ii) promptly
upon learning that any such tax form previously provided by Issuer has become
obsolete or incorrect.  Additionally, Issuer shall, promptly upon request by
Dealer, provide such other tax forms and documents requested by Dealer.

 

21

--------------------------------------------------------------------------------


 

(iv)                              Tax Representations.  Issuer is a corporation
for U.S. federal income tax purposes and is organized under the laws of the
State of Delaware.  Issuer is a “U.S. person” (as that term is used in section
1.1441-4(a)(3)(ii) of United States Treasury Regulations) for U.S. federal
income tax purposes and an exempt recipient under Treasury Regulation
Section 1.6049-4(c)(1)(ii).

 

(q)                                 Waiver of Trial by Jury.  EACH OF ISSUER AND
BUYER HEREBY IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF BUYER
OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

(r)                                    Governing Law; Jurisdiction.  THIS
CONFIRMATION AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  THE
PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK AND THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK IN CONNECTION WITH ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION
TO THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO,
THESE COURTS.

 

(s)                                   Notice of Certain Other Events.

 

(i)                                     Issuer covenants and agrees that
promptly following the public announcement of the results of any election by the
holders of Shares with respect to the consideration due upon consummation of any
Merger Event, Issuer shall give Dealer written notice of (x) the weighted
average of the types and amounts of consideration that holders of Shares have
elected to receive upon consummation of such Merger Event or (y) if no holders
of Shares affirmatively make such election, the types and amounts of
consideration actually received by holders of Shares (the date of such
notification, the “Consideration Notification Date”); provided that in no event
shall the Consideration Notification Date be later than the date on which such
Merger Event is consummated; and

 

(ii)                                  promptly following the announcement of the
consummation of any Merger Event, Potential Adjustment Event or Tender
Offer, Issuer shall give Dealer notice of such announcement.

 

(t)                                    [Reserved].

 

(u)                                 ISDA 2013 EMIR Protocol. The parties agree
that the terms of the 2013 EMIR Portfolio Reconciliation, Dispute Resolution and
Disclosure Protocol published by ISDA on July 19, 2013 (“Protocol”) apply to the
Agreement as if the parties had adhered to the Protocol without amendment.  In
respect of the Attachment to the Protocol, (i) the definition of “Adherence
Letter” shall be deemed to be deleted and references to “Adherence Letter” shall
be deemed to be to this Section 8(u) (and references to “such party’s Adherence
Letter” and “its Adherence Letter” shall be read accordingly), (ii) references
to “adheres to the Protocol” shall be deemed to be “enters into this Agreement”,
(iii) references to “Protocol Covered Agreement” shall be deemed to be
references to this Agreement (and each “Protocol Covered Agreement” shall be
read accordingly), and (iv) references to “Implementation Date” shall be deemed
to be references to the date of this Agreement.  For the purposes of this
Section 8(u):

 

1.                                      Dealer is a Portfolio Data Sending
Entity and Issuer is a Portfolio Data Receiving Entity;

 

2.                                      Dealer and Issuer may use a Third Party
Service Provider, and each of Dealer and Issuer consents to such use including
the communication of the relevant data in relation to Dealer and Issuer to such
Third Party Service Provider for the purposes of the reconciliation services
provided by such entity.

 

3.                                      The Local Business Days for such
purposes in relation to Dealer are New York, London, Frankfurt, Tokyo and
Singapore and in relation to Issuer is New York;

 

4.                                      The provisions in this paragraph shall
survive the termination of this Transaction.

 

5.                                      The following are the applicable email
addresses.

 

22

--------------------------------------------------------------------------------


 

Portfolio
Data:                                                                                                                                                              
Dealer: collateral.disputes@db.com

 

Issuer: gpatrick@supernus.com

 

Notice of
discrepancy:                                                                                                                     
Dealer: collateral.disputes@db.com

 

Issuer: gpatrick@supernus.com

 

Dispute
Notice:                                                                                                                                                            
Dealer: collateral.disputes@db.com

 

Issuer: gpatrick@supernus.com

 

(v)                                 NFC Representation Protocol.

 

(i)             the parties agree that the provisions set out in the Attachment
to the ISDA 2013 EMIR NFC Representation Protocol published by ISDA on March 8,
2013 (the “NFC Representation Protocol”) shall apply to the Agreement as if each
party were an Adhering Party under the terms of the NFC Representation
Protocol.  In respect of the Attachment to the Protocol, (i) the definition of
“Adherence Letter” shall be deemed to be deleted and references to “Adherence
Letter” shall be deemed to be to this Section 2 (and references to “the relevant
Adherence Letter” and “its Adherence Letter” shall be read accordingly),
(ii) references to “adheres to the Protocol” shall be deemed to be “enters into
this Agreement”, (iii) references to “Covered Master Agreement” shall be deemed
to be references to this Agreement (and each “Covered Master Agreement” shall be
read accordingly), and (iv) references to “Implementation Date” shall be deemed
to be references to the date of this Agreement; and

 

(ii)          Company confirms that it enters into this Agreement as a party
making the NFC Representation (as such term is defined in the NFC Representation
Protocol).  Issuer shall promptly notify Dealer of any change to its status as a
party making the NFC Representation.

 

(w)                               Transaction Reporting — Consent for Disclosure
of Information.  Notwithstanding anything to the contrary herein or in the
Agreement or any non-disclosure, confidentiality or other agreements entered
into between the parties from time to time, each party hereby consents to the
Disclosure of information (the “Reporting Consent”):

 

1.                                      to the extent required by, or necessary
in order to comply with, any applicable law, rule or regulation which mandates
Disclosure of transaction and similar information or to the extent required by,
or necessary in order to comply with, any order, request or directive regarding
Disclosure of transaction and similar information issued by any relevant
authority or body or agency (“Reporting Requirements”); or

 

2.                                      to and between the other party’s head
office, branches or affiliates; to any person, agent, third party or entity who
provides services to such other party or its head office, branches or
affiliates; to a Market; or to any trade data repository or any systems or
services operated by any trade repository or Market, in each case, in connection
with such Reporting Requirements.

 

“Disclosure” means disclosure, reporting, retention, or any action similar or
analogous to any of the aforementioned.

 

“Market” means any exchange, regulated market, clearing house, central clearing
counterparty or multilateral trading facility.

 

Disclosures made pursuant to this Reporting Consent may include, without
limitation, Disclosure of information relating to disputes over transactions
between the parties, a party’s identity, and certain transaction and pricing

 

23

--------------------------------------------------------------------------------


 

data and may result in such information becoming available to the public or
recipients in a jurisdiction which may have a different level of protection for
personal data from that of the relevant party’s home jurisdiction.

 

This Reporting Consent shall be deemed to constitute an agreement between the
parties with respect to Disclosure in general and shall survive the termination
of this Confirmation. No amendment to or termination of this Reporting Consent
shall be effective unless such amendment or termination is made in writing
between the parties and specifically refers to this Reporting Consent.

 

(x)                                 Method of Delivery. Whenever delivery of
funds or other assets is required hereunder by or to Counterparty, such delivery
shall be effected through DBSI.  In addition, all notices, demands and
communications of any kind relating to the Transaction between Deutsche and
Counterparty shall be transmitted exclusively through DBSI.

 

(y)                                 Resolution Stay Protocol. Subject to the
below, the provisions set out in the Attachment to the ISDA 2015 Universal
Resolution Stay Protocol as published by the International Swaps and Derivatives
Association on 4 November 2015 (“Protocol”), and any additional Country Annex
that has been published from time to time and to which Counterparty has adhered 
are, mutadis mutandis, incorporated by reference, into this Agreement as though
such provisions and definitions were set out in full herein, with any such
conforming changes as are necessary to deal with what would otherwise be
inappropriate or incorrect cross-references. References in the Protocol:

 

(1) the “Adhering Party” shall be deemed to be references to the parties to this
Agreement;

 

(2) the “Adherence Letter” shall be deemed to be references to this Agreement;

 

(3) the “Implementation Date” shall be deemed to be references to the date of
this Agreement; and

 

(4) this Agreement shall be deemed a “Covered Agreement.”

 

[Signature Page Follows]

 

24

--------------------------------------------------------------------------------


 

Issuer hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Issuer with respect to the Transaction, by manually signing this Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Dealer.

 

Dealer is authorised for the conduct of certain activities by the Prudential
Regulation Authority. It is subject to limited regulation by the Financial
Conduct Authority and by the Prudential Regulation Authority.

 

DEUTSCHE BANK AG, LONDON BRANCH

 

 

 

By:

/s/ Lars Kestner

 

 

Name:

Lars Kestner

 

Title:

Attorney in Fact

 

 

 

By:

/s/ John Arnone

 

 

Name:

John Arnone

 

Title:

Attorney in Fact

 

 

 

DEUTSCHE BANK SECURITIES INC.,

 

acting solely as Agent in connection with the Transaction

 

 

 

By:

/s/ Lars Kestner

 

 

Name:

Lars Kestner

 

Title:

Managing Director

 

 

 

By:

/s/ John Arnone

 

 

Name:

John Arnone

 

Title:

Managing Director

 

 

 

 

 

 

Agreed and Accepted By:

 

 

 

 

 

SUPERNUS PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Jack A. Khattar

 

 

Name:

Jack A. Khattar

 

 

Title:

President & CEO

 

 

Chairman of the Supervisory Board: Paul Achleitner. Management Board: John Cryan
(Chairman), Marcus Schenck, Christian Sewing, Kimberly Hammonds, Stuart Lewis,
Sylvie Matherat, Nicolas Moreau, Garth Ritchie, Karl von Rohr, Werner
Steinmüller.

 

Deutsche Bank AG is authorised under German Banking Law (competent authority:
European Central Bank and the BaFin, Germany’s Federal Financial Supervisory
Authority) and, in the United Kingdom, by the Prudential Regulation Authority.
It is subject to supervision by the European Central Bank and by the BaFin, and
is subject to limited regulation in the United Kingdom by the Financial Conduct
Authority and the Prudential Regulation Authority.

 

Deutsche Bank AG is a joint stock corporation with limited liability
incorporated in the Federal Republic of Germany, Local Court of Frankfurt am
Main, HRB No. 30 000; Branch Registration in England and Wales BR000005 and
Registered Address: Winchester House, 1 Great Winchester Street, London EC2N
2DB. Deutsche Bank AG, London Branch is a member of the London Stock Exchange.
(Details about the extent of our authorisation and regulation in the United
Kingdom are available on request or from
www.db.com/en/content/eu_disclosures.html)

 

[Signature Page to Additional Warrant Confirmation]

 

25

--------------------------------------------------------------------------------


 

Annex A

 

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

 

Number of Warrants

 

Expiration Date

1.

 

4,424

 

July 5, 2023

2.

 

4,424

 

July 6, 2023

3.

 

4,424

 

July 7, 2023

4.

 

4,424

 

July 10, 2023

5.

 

4,424

 

July 11, 2023

6.

 

4,424

 

July 12, 2023

7.

 

4,424

 

July 13, 2023

8.

 

4,424

 

July 14, 2023

9.

 

4,424

 

July 17, 2023

10.

 

4,424

 

July 18, 2023

11.

 

4,424

 

July 19, 2023

12.

 

4,424

 

July 20, 2023

13.

 

4,424

 

July 21, 2023

14.

 

4,424

 

July 24, 2023

15.

 

4,424

 

July 25, 2023

16.

 

4,424

 

July 26, 2023

17.

 

4,424

 

July 27, 2023

18.

 

4,424

 

July 28, 2023

19.

 

4,424

 

July 31, 2023

20.

 

4,424

 

August 1, 2023

21.

 

4,424

 

August 2, 2023

22.

 

4,424

 

August 3, 2023

23.

 

4,424

 

August 4, 2023

24.

 

4,424

 

August 7, 2023

25.

 

4,424

 

August 8, 2023

26.

 

4,424

 

August 9, 2023

27.

 

4,424

 

August 10, 2023

28.

 

4,424

 

August 11, 2023

29.

 

4,424

 

August 14, 2023

30.

 

4,424

 

August 15, 2023

31.

 

4,424

 

August 16, 2023

32.

 

4,424

 

August 17, 2023

33.

 

4,424

 

August 18, 2023

34.

 

4,424

 

August 21, 2023

35.

 

4,424

 

August 22, 2023

36.

 

4,424

 

August 23, 2023

37.

 

4,424

 

August 24, 2023

38.

 

4,424

 

August 25, 2023

39.

 

4,424

 

August 28, 2023

40.

 

4,424

 

August 29, 2023

41.

 

4,424

 

August 30, 2023

42.

 

4,424

 

August 31, 2023

43.

 

4,424

 

September 1, 2023

44.

 

4,424

 

September 5, 2023

45.

 

4,424

 

September 6, 2023

46.

 

4,424

 

September 7, 2023

47.

 

4,424

 

September 8, 2023

48.

 

4,424

 

September 11, 2023

49.

 

4,424

 

September 12, 2023

50.

 

4,424

 

September 13, 2023

51.

 

4,424

 

September 14, 2023

 

26

--------------------------------------------------------------------------------


 

52.

 

4,424

 

September 15, 2023

53.

 

4,424

 

September 18, 2023

54.

 

4,424

 

September 19, 2023

55.

 

4,424

 

September 20, 2023

56.

 

4,424

 

September 21, 2023

57.

 

4,424

 

September 22, 2023

58.

 

4,424

 

September 25, 2023

59.

 

4,424

 

September 26, 2023

60.

 

4,424

 

September 27, 2023

61.

 

4,424

 

September 28, 2023

62.

 

4,424

 

September 29, 2023

63.

 

4,424

 

October 2, 2023

64.

 

4,424

 

October 3, 2023

65.

 

4,424

 

October 4, 2023

66.

 

4,424

 

October 5, 2023

67.

 

4,424

 

October 6, 2023

68.

 

4,424

 

October 9, 2023

69.

 

4,424

 

October 10, 2023

70.

 

4,425

 

October 11, 2023

71.

 

4,425

 

October 12, 2023

72.

 

4,425

 

October 13, 2023

73.

 

4,425

 

October 16, 2023

74.

 

4,425

 

October 17, 2023

75.

 

4,425

 

October 18, 2023

76.

 

4,425

 

October 19, 2023

77.

 

4,425

 

October 20, 2023

78.

 

4,425

 

October 23, 2023

79.

 

4,425

 

October 24, 2023

80.

 

4,425

 

October 25, 2023

81.

 

4,425

 

October 26, 2023

82.

 

4,425

 

October 27, 2023

83.

 

4,425

 

October 30, 2023

84.

 

4,425

 

October 31, 2023

85.

 

4,425

 

November 1, 2023

86.

 

4,425

 

November 2, 2023

87.

 

4,425

 

November 3, 2023

88.

 

4,425

 

November 6, 2023

89.

 

4,425

 

November 7, 2023

90.

 

4,425

 

November 8, 2023

91.

 

4,425

 

November 9, 2023

92.

 

4,425

 

November 10, 2023

93.

 

4,425

 

November 13, 2023

94.

 

4,425

 

November 14, 2023

95.

 

4,425

 

November 15, 2023

96.

 

4,425

 

November 16, 2023

97.

 

4,425

 

November 17, 2023

98.

 

4,425

 

November 20, 2023

99.

 

4,425

 

November 21, 2023

100.

 

4,425

 

November 22, 2023

 

Strike Price:

 

USD 80.9063

 

 

 

Premium:

 

USD 4,284,000

 

27

--------------------------------------------------------------------------------


 

 

 

Final Disruption Date:

 

December 6, 2023

 

 

 

Maximum Stock Loan Rate:

 

200 basis points

 

 

 

Initial Stock Loan Rate:

 

Prior to April 2, 2023, zero basis points, and thereafter, 25 basis points

 

 

 

Capped Number of Shares:

 

829,559

 

28

--------------------------------------------------------------------------------